DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.
 Response to Amendment
	The amendment filed on 02/16/2022 has been entered. As indicated in the amendment: Claims 1, 20, and 23 have been amended. Claims 27-29 were previously withdrawn. Thus, claims 1- 26 are currently pending. Applicant’s Remarks/Arguments dated 02/16/2022 are fully considered and the following Non-Final Rejection is made herein.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1 is alternatively rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Counts et al. (US 5, 388, 594 A), herein after called Counts.
Regarding claim 1, Counts discloses a folded heater of an electronic vaping device (Heater assembly 89, FIG. 6) comprising: a first plurality of U-shaped segments arranged in a first direction and defining a first side of the heater, the first side being planar (a plurality of U-shaped segments (43) arranged from the front end 121 to the rear end 101 (first direction), each defining sides that are planar, see FIG. 6)); a second plurality of U-shaped segments arranged in the first direction and defining a second side of the heater, the second side being planar and being parallel to the first side(a plurality of U-shaped segments (43) arranged from the front end 121 to the rear end101 (first direction), each defining sides that are planar and parallel to each other, see FIG. 6)); a first lead portion; and a second lead portion (plurality of tabs 129 for electrical connections, see FIG.6), the first plurality of U-shaped segments, the second plurality of U-shaped segments , the first lead portion, and the second lead portion being a single integral member (heater assembly 89 is a single integral member comprising a plurality of tabs 129 (first and second lead potions), a plurality of heater elements 43 (first and second u-shaped heater segments, see FIG. 6) , the first lead portion and the second lead portion being on the second side and arranged in the first direction parallel to the first plurality of U-shaped segments and the second plurality of U-shaped segments (a plurality of tabs 129 (lead portions) for electrical connections (12: 25 -30, FIG.6) being on the rear end 101 (second side) of the heater assembly 89 and all arranged in the same direction (first direction), the tabs 129 (lead potions) are located at the rear end potions of the plurality of u-shaped segments (heater element) and are parallel to all the plurality of u-shaped segments (see FIG.6)).  

    PNG
    media_image1.png
    831
    991
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 10 -13, 16, 18 -26 is/are rejected under 35 U.S.C. 103 as being unpatentable over DePiano et al. (US 2016/0345633 A1), herein after called DePiano, in view of Holtz et al. (US 2016/0309786 A1), herein after called Holtz in further view of Counts. 
Regarding claim 1, DePiano discloses a folded heater of an electronic vaping device (heating element 1008 , FIG. 28) comprising: a first plurality of U-shaped segments arranged in a first direction and defining a first side of the heater (the first plurality of u-shaped segments are arranged in a first direction defining the first side, (enclosed FIG. 28)), the first side being planar (the first plurality of u- shaped segments that define the first side are planar as shown in FIG. 27,also enclosed here now, before they are in a bent configuration of FIG. 28 to wrap around the cylindrical liquid element to be heated (0143, 0144); a second plurality of U- shaped segments arranged in the first direction and defining a second side of the heater (the second plurality of u-shaped segments are arranged in a first direction defining the second side, (enclosed FIG. 28)); the second side being planar (the second plurality of u- shaped segments that define the second side are planar as shown in FIG. 27, also enclosed here now, before they are in a bent configuration of FIG. 28 to wrap around the cylindrical liquid element to be heated (0143, 0144); a first lead portion (1016, enclosed (FIG. 28)); and a second lead portion (1018, enclosed (FIG. 28)), the first plurality of U-shaped segments, the second plurality of U-shaped segments, the first lead portion, and the second lead portion being a single integral member (the first end 1016, the second end 1018, the connector sections 1023, and the interconnected loops 1022 are integrally formed from a single sheet of the material, (0140)).

    PNG
    media_image2.png
    911
    959
    media_image2.png
    Greyscale

DePiano does not explicitly say the second side being parallel to the first side. However, DePiano already discloses (the planar interconnected loops of the two sides (1022) of FIG. 27 are bent to define the cylindrical liquid transport element about which the interconnected loops 1022 are wrapped, such that the heating element may be retained thereon (0144) and the interconnected loops 1022 may be oriented such that the interconnected loops oppose one another. Accordingly, the pre-bent heating elements 1008 may receive a liquid transport element between the opposing interconnected loops 1022 (0142)). Thus, these two paragraphs (0142, 0144) already disclose the planar interconnected loops of the two sides are bent to conform to the shape of the wick or liquid transport to be heated by the heating element) and
Holtz that teaches a heating element for an e-vapor device (0006), also teaches a dual heating element 10” with a heating element arrangement wherein two planar heating elements 10 (two sides) stacked up on top of one another (FIG. 3A shows the two sides are parallel) to place a planar disc shaped porous substrate (the substrate (400) is substantially disc shaped and have a diameter of between 5.0 mm and 24 mm, (0085 and FIG. 5A) to be heated between the two heating elements 10, the dual heating element 10” may uniformly heat both sides of the porous substrate to create a high efficiency vapor production (0070).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the folding of planar interconnected loops of the two sides (1022) of FIG. 27 of DePiano to be such that the second side is parallel to the first side of the heater in order to orient the heating elements to conform to planar wicks/ liquid transports wherein it is retained by the two parallel sides to be efficiently heated for high vapor production as taught by Holtz. 
Further, making the two sides of the heater planar to conform to a planar wick is considered within ordinary skilled person in the art as change in shape is found to be a matter of choice obvious for a person of ordinary skill in the art (MPEP 2144.04.IV(B)).
DePiano in view of Holtz do not explicitly teach that the first lead portion and the second lead portion being on the second side and arranged in the first direction parallel to the first plurality of U-shaped segments and the second plurality of U-shaped segments.
However, Counts that teaches a heater for a replaceable cigarette containing tobacco flavor material (abstract), also teaches a heater assembly 89 (FIG. 6) wherein a plurality of tabs 129 (lead portions) for electrical connections (12: 25 -30, FIG.6) being on the rear end 101 (second side) of the heater assembly 89 and all arranged in the same direction (first direction), the tabs 129 (lead potions) are located at the rear end potions of the plurality of u-shaped 

    PNG
    media_image3.png
    831
    882
    media_image3.png
    Greyscale

 The tabs 129 (lead portions) are provided near the rear end 101 (second side) to facilitate forming welded connections with the pins 104 or for being fixed in sockets for electrical connection with the circuitry 41 (12: 25 -30), this is advantageous for easily connecting the heater assembly, in a compact overall space and without needing complicated connection circuitry, to the heater power supply  as opposed to DePiano’ s lead potions provide on opposite ends of the heater assembly.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the first lead portion and the second lead portion of DePiano that are located on opposite sides to be both on the second side and arranged in the first direction parallel to the first plurality of U-shaped segments and the second plurality of U-shaped segments in order to easily connect the heater assembly, in a compact overall space and without needing 
Regarding claim 2, DePiano in view of Holtz in further view of Counts teaches the folded heater of claim 1, wherein at least one of the first plurality of U-shaped segments is connected to at least one of the second plurality of U- shaped segments by one of a third plurality of U-shaped segments (the first plurality of u- shaped segments and the second plurality of u-shaped segments are connected by interconnection loops 1022 traversing between the first side and the second side (a third plurality of u-shaped segments) along the longitudinal axis 1016, DePiano, (enclosed FIG. 28)).
Regarding claim 3, DePiano in view of Holtz in further view of Counts teaches the folded heater of claim 2, wherein each of the third plurality of U-shaped segments includes a folded portion, the third plurality of U- shaped segments extending in a second direction, the second direction being perpendicular to the first direction (the third plurality of u-shaped segments are oriented traversing the longitudinal axis 1061 extending in a substantially perpendicular second direction to the first direction (along each side of the longitudinal axis), DePiano, (enclosed FIG. 28)). 
Regarding claim 5, DePiano in view of Holtz in further view of Counts teaches the folded heater of claim 3, wherein each of the first plurality of U-shaped segments, each of the second plurality of U-shaped segments, and each of the third plurality of U-shaped segment includes at least one side and a tip (the first and the second plurality of u-shape segments have sides and tips (1038) and the third plurality of u- shaped segments have sides connecting the first side and the second side and tips at the longitudinal axis 1020, DePiano, (enclosed FIG. 28)). 
Regarding claim 6, DePiano in view of Holtz in further view of Counts teaches the folded heater of claim 5, wherein each of the tips has at least one of a rounded shape, a rectangular shape, a  (the first, the second and the third tips are rounded shape, DePiano, (enclosed FIG. 28)). 
Regarding claim 7, DePiano in view of Holtz in further view of Counts teaches the folded heater of claim 5, wherein a width of each of the tips of the first plurality of U-shaped segments, the second plurality of U- shaped segments, and the third plurality of U-shaped segments is greater than a width of each of the sides of the at least one of the first plurality of U-shaped segments, the second plurality of U-shaped segments, and the third plurality of U-shaped segments (width of the first, second and third tips is greater than the width of each of the first, second and third sides of the u-shaped segments, DePiano, (enclosed FIG. 28 here)).

    PNG
    media_image4.png
    240
    456
    media_image4.png
    Greyscale

Regarding claim 10, DePiano in view of Holtz in further view of Counts teaches the folded heater of claim 9, wherein the first lead portion (7076) and the second lead portion (7078) each have a width (7028) greater than the width of the side (7030) (the first end 1016 and the second end 1018 of the heating elements 1008 with a greater width 1028 than the width 1030 of the material defining the sides, DePiano, (0141, FIG. 27)).
Regarding claim 11, DePiano in view of Holtz in further view of Counts teaches the folded heater of claim 10 and the width 1028 of first end and the second end of the heating element is greater than a width 1030 of the sides (0141).

However, Holtz that teaches an electronic vaping device (0005), also teaches a width W20 of a first lead portion 30 and a second lead portion 40 may be between 1.0 mm and 3.0 mm, (0060).
The advantage of the lead portions to of greater width of 1.0 mm and 3.0 mm than the width of the sides is to provide a relatively larger surface area that facilitates connection of the heating elements to heater terminals such as, welding and/or other methods of coupling the heating element to the heater terminals may be employed, DePiano (0141).
Therefore, it would have been obvious for someone with ordinary skill in the art to modify the width of the first lead portion and the second lead portion to be between 1.0 mm and 3.0 mm, in order to provide a relatively larger surface area that facilitates connection of the heating elements to heater terminals.
Regarding claim 12, DePiano in view of Holtz in further view of Counts teaches the folded heater of claim 8, wherein the width of the tip of the at least one of the first plurality of U-shaped segments is the same as the width of the tip of the at least one of the second plurality of U-shaped segments (the width of the first and the second tips is the same as shown here as both tips are made from the same width segment 1030 and have the same shape, DePiano, (0141, FIG. 27 and FIG. 28)).
Regarding claim 13, DePiano in view of Holtz in further view of Counts teaches the folded heater of claim 4, wherein the tip of the at least one of the first plurality of U-shaped segments is offset from the tip of the at least one of the second plurality of U-shaped segments (the tips of the first u-shaped segments are offset from the tips of the second u-shaped segments, DePiano, (enclosed FIG. 28)).

    PNG
    media_image5.png
    213
    385
    media_image5.png
    Greyscale

Regarding claim 15, DePiano in view of Holtz in further view of Counts teaches the folded heater of claim 1, wherein the folded heater has a resistance ranging from 0.5 ohms to 5.0 ohms (the heater elements 43 should preferably have a resistance of between about 3 Ω and about 5 Ω, Counts (13:40-55)).
Regarding claim 16, DePiano in view of Holtz in further view of Counts teaches the folded heater of claim 1, wherein the folded heater is formed of Nichrome (the heating element 1008 is made from Nichrome, DePiano, (0133)). 
Regarding claim 18, DePiano in view of Holtz in further view of Counts teaches the folded heater of claim 1, wherein the first plurality of U- shaped segments are in a first plane and the second plurality of U-shaped segments are in a second plane, the second plane being different from the first plane (the first plurality of U- shaped segments and the second plurality of U-shaped segments are on different planes on each side of the longitudinal axis 1020, DePiano, (FIG. 28)). 
Regarding claim 19, DePiano in view of Holtz in further view of Counts teaches the folded heater of claim 1, wherein each of the first plurality of U-shaped segments and each of the second plurality of U-shaped segments includes at least one side and a tip, the tip having at least one of a rounded shape, a rectangular shape, a square shaped, and a triangular shape (each of the first plurality and second plurality of the u- shaped segments include at least one side and a tip, DePiano, (FiG.28)).
Regarding claim 20, DePiano discloses a cartridge of an electronic vaping device (a cartridge 104 of an electronic smoking article 100, (0052, 0054, FIG.1)) comprising: a reservoir configured to store a pre-vapor formulation (reservoir 210 configured to hold an aerosol precursor composition, (0079)); a wick in fluid communication with the reservoir (a wick with a liquid transport element 232 to the reservoir, (0071)); and a folded heater partially surrounding a portion of the wick (heating element 228 partially surrounding the liquid transport 232 comprising the wick, (0072)), the folded heater including, a first plurality of U-shaped segments arranged in a first direction and defining a first side of the heater (the first plurality of u-shaped segments are arranged in a first direction defining the first side, (enclosed FIG. 28)), the first side being planar (the first plurality of u- shaped segments that define the first side are planar as shown in FIG. 27, enclosed here now, before they are in a bent configuration of FIG. 28 to wrap around the cylindrical liquid element to be heated (0143, 0144); a second plurality of U-shaped segments arranged in the first direction and defining a second side of the heater (the second plurality of u-shaped segments are arranged in a first direction defining the second side, (enclosed FIG. 28)); the second side being planar (the second plurality of u- shaped segments that define the second side are planar as shown in FIG. 27, also enclosed here now, before they are in a bent configuration of FIG. 28 to wrap around the cylindrical liquid element to be heated (0143, 0144); a first lead portion (1016, enclosed (FIG. 28)); and a second lead portion (1018, enclosed (FIG. 28)), and the first plurality of U-shaped segments, the second plurality of U- shaped segments, the first lead portion, and the second lead portion being a single integral member (the first end 1016, the second end 1018, the connector sections 1023, and the interconnected loops 1022 are integrally formed from a single sheet of the material, (0140)).
DePiano does not explicitly say the second side being parallel to the first side.
However, DePiano already discloses (the planar interconnected loops of the two sides (1022) of FIG. 27 are bent to define the cylindrical liquid transport element about which the interconnected loops 1022 are wrapped, such that the heating element may be retained thereon (0144) and the interconnected loops 1022 may be oriented such that the interconnected loops oppose one another. Accordingly, the pre-bent heating elements 1008 may receive a liquid transport element between the opposing interconnected loops 1022 (0142)). Thus, these two paragraphs (0142, 0144) already disclose the planar interconnected loops of the two sides are bent to conform to the shape of the wick or liquid transport to be heated by the heating element) and
Holtz that teaches a heating element for an e-vapor device (0006), also teaches a dual heating element 10” with a heating element arrangement wherein two planar heating elements 10 (two sides) stacked up on top of one another (FIG. 3A shows the two sides are parallel) to place a planar disc shaped porous substrate (the substrate (400) is substantially disc shaped and have a diameter of between 5.0 mm and 24 mm, (0085 and FIG. 5A)) to be heated between the two heating elements 10, the dual heating element 10” may uniformly heat both sides of the porous substrate to create a high efficiency vapor production (0070).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the folding of planar interconnected loops of the two sides (1022) of FIG. 27 of DePiano to be such that the second side is parallel to the first side of the heater in order to orient the heating elements to conform to planar wicks/ liquid transports wherein it is retained by the two parallel sides to be efficiently heated for high vapor production as taught by Holtz.
 Further, making the two sides of the heater planar to conform to a planar wick is considered within ordinary skilled person in the art, as change in shape is found to be a matter of choice obvious for a person of ordinary skill in the art (MPEP 2144.04.IV.B).
DePiano in view of Holtz do not explicitly teach that the first lead portion and the second lead portion being on the second side and arranged in the first direction parallel to the first plurality of U-shaped segments and the second plurality of U-shaped segments.
However, Counts that teaches a heater for a replaceable cigarette containing tobacco flavor material (abstract), also teaches a heater assembly 89 (FIG. 6) wherein a plurality of tabs 

    PNG
    media_image3.png
    831
    882
    media_image3.png
    Greyscale


 The tabs 129 (lead portions) are provided near the rear end 101 (second side) to facilitate forming welded connections with the pins 104 or for being fixed in sockets for electrical connection with the circuitry 41 (12: 25 -30), this is advantageous for easily connecting the heater assembly, in a compact overall space and without needing complicated connection circuitry, to the heater power supply  as opposed to DePiano’ s lead potions provide on opposite ends of the heater assembly.


Regarding claim 21, DePiano in view of Holtz in further view of Counts teaches the cartridge of claim 20, wherein the first plurality of U- shaped segments are in a first plane and the second plurality of U-shaped segments are in a second plane, the second plane being different from the first plane (the first plurality of U- shaped segments and the second plurality of U-shaped segments are on different planes on each side of the longitudinal axis 1020, DePiano, (FIG. 28)).
Regarding claim 22, DePiano in view of Holtz in further view of Counts teaches the cartridge of claim 20, wherein at least one of the first plurality of U- shaped segments is connected to at least one of the second plurality of U-shaped segments by one of a third plurality of U-shaped segments (the first plurality of u-shaped segments and the second plurality of u-shaped segments are connected by interconnection loops 1022 traversing between the first side and the second side (a third plurality of u-shaped segments)along the longitudinal axis 1016, (enclosed FIG. 28)), each of the third plurality of U-shaped segments including a folded portion (the interconnection loos 1022 have folded portions along the longitudinal axis 1020, DePiano, (enclosed FIG .28)). 
Regarding claim 23, DePiano discloses an electronic vaping device (an electronic smoking article 100, (0052, 0054, FIG.1)) comprising: a reservoir configured to store a pre-vapor (reservoir 210 configured to hold an aerosol precursor composition, (0079)); a wick in fluid communication with the reservoir (a wick with a liquid transport element 232 to the reservoir, (0071)); and a folded heater partially surrounding a portion of the wick (heating element 228 partially surrounding the liquid transport 232 comprising the wick, (0072)), the folded heater including, a first plurality of U-shaped segments arranged in a first direction and defining a first side of the heater (the first plurality of u-shaped segments are arranged in a first direction defining the first side, (enclosed FIG. 28)), the first side being planar (the first plurality of u- shaped segments that define the first side are planar as shown in FIG. 27,also enclosed here now, before they are in a bent configuration of FIG. 28 to wrap around the cylindrical liquid element to be heated (0143, 0144);a second plurality of U-shaped segments arranged in the first direction and defining a second side of the heater (the second plurality of u- shaped segments are arranged in a first direction defining the second side, (enclosed FIG. 28)); the second side being planar (the second plurality of u- shaped segments that define the second side are planar as shown in FIG. 27, also enclosed here now, before they are in a bent configuration of FIG. 28 to wrap around the cylindrical liquid element to be heated (0143, 0144); a first lead potion, (1016, enclosed (FIG. 28))and a second lead portion (1018, enclosed (FIG. 28)), and the first plurality of U-shaped segments, the second plurality of U-shaped segments, the first lead portion, and the second lead portion being a single integral member (the first end 1016, the second end 1018, the connector sections 1023, and the interconnected loops 1022 are integrally formed from a single sheet of the material, (0140)); and a power supply electrically connectable to the folded heater (battery 110 that form an electrical connection of the heating element, (0059, FIG.1)).
DePiano does not explicitly say the second side being parallel to the first side.
However, DePiano already discloses (the planar interconnected loops of the two sides (1022) of FIG. 27 are bent to define the cylindrical liquid transport element about which the interconnected loops 1022 are wrapped, such that the heating element may be retained thereon (0144) and the interconnected loops 1022 may be oriented such that the interconnected loops oppose one another. Accordingly, the pre-bent heating elements 1008 may receive a liquid transport element between the opposing interconnected loops 1022 (0142)). Thus, these two paragraphs (0142, 0144) already disclose the planar interconnected loops of the two sides are bent to conform to the shape of the wick or liquid transport to be heated by the heating element) and
Holtz that teaches a heating element for an e-vapor device (0006), also teaches a dual heating element 10” with a heating element arrangement wherein two planar heating elements 10 (two sides) stacked up on top of one another (FIG. 3A shows the two sides are parallel) to place a planar disc shaped porous substrate (the substrate (400) is substantially disc shaped and have a diameter of between 5.0 mm and 24 mm, (0085 and FIG. 5A)) to be heated between the two heating elements 10, the dual heating element 10” may uniformly heat both sides of the porous substrate to create a high efficiency vapor production (0070).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the folding of planar interconnected loops of the two sides (1022) of FIG. 27 of DePiano to be such that the second side is parallel to the first side of the heater in order to orient the heating elements to conform to planar wicks/ liquid transports wherein it is retained by the two parallel sides to be efficiently heated for high vapor production as taught by Holtz. Further, making the two sides of the heater planar to conform to a planar wick is considered within ordinary skilled person in the art, as change in shape is found to be a matter of choice obvious for a person of ordinary skill in the art (MPEP 2144.04.IV.B).
DePiano in view of Holtz do not explicitly teach the first lead portion and the second lead portion being on the second side and arranged in the first direction 6Atty. Dkt. No. 24000-000371-US U.S. Application No. 15/729,909 parallel to the first plurality of U-shaped segments and the second plurality of U-shaped segments.
However, Counts that teaches a heater for a replaceable cigarette containing tobacco flavor material (abstract), also teaches a heater assembly 89 (FIG. 6) wherein a plurality of tabs 

    PNG
    media_image3.png
    831
    882
    media_image3.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the first lead portion and the second lead portion of DePiano that are located on opposite sides to be both on the second side and arranged in the first direction parallel to the first plurality of U-shaped segments and the second plurality of U-shaped segments because rearrangement of positions of parts is regarded as an obvious matter of design choice within ordinary skill (MPEP 2144.04.VI (C)). 
Regarding claim 24, DePiano discloses teaches a folded heater comprising: a first plurality of U- shaped portions extending in a first direction (the first plurality of u-shaped segments are arranged in a first direction, (enclosed FIG. 28)), such that the first plurality of U-shaped portions have U- shaped tips disposed in different planes (the first plurality of U-shaped tips disposed in different planes, (enclosed Fig. 28)) , each of a number of the first plurality of U-shaped portions having a first leg and a second leg (First leg and second leg (Fig. 28)), the first leg connected a second leg of a previous one of the first plurality of U-shaped portions by one of the first plurality of U- shaped portions by one of a second plurality of U-shaped portions, the second leg connected to a subsequent leg by one of a third plurality of U-shaped portion (as shown in the annotated enclosed FIG. 28, the first leg connects to a second leg of the previous u-shaped segment by one of the first plurality of the u-shape portions and by the second plurality of u- shaped sections and the second leg is connected to a subsequent leg by one of a third plurality of u-shaped segments), the first plurality of U-shaped portion forming a first side of the heater (the first plurality of u-shaped segments are arranged in a first direction defining the first side, (enclosed FIG. 28)), the second plurality of U-shaped portions forming a second side of the heater (the second plurality of u- shaped segments are arranged in a first direction defining the second side, (enclosed FIG. 28)), the first side and the second side being planar (the first plurality of u- shaped segments that define the first side and the second plurality of u-shaped segments that define the second side are planar as shown in FIG. 27,also enclosed here now, before they are in a bent configuration of FIG. 28 to wrap around the cylindrical liquid element to be heated).

    PNG
    media_image6.png
    312
    607
    media_image6.png
    Greyscale

DePiano does not explicitly say the second side being parallel to the first side. However, DePiano already discloses (the planar interconnected loops of the two sides (1022) of FIG. 27 are bent to define the cylindrical liquid transport element about which the interconnected loops 1022 are wrapped, such that the heating element may be retained thereon (0144) and the interconnected loops 1022 may be oriented such that the interconnected loops oppose one another. Accordingly, the pre-bent heating elements 1008 may receive a liquid transport element between the opposing interconnected loops 1022 (0142)). Thus, these two paragraphs (0142, 0144) already disclose the planar interconnected loops of the two sides are bent to conform to the shape of the wick or liquid transport to be heated by the heating element) and
 Holtz that teaches a heating element for an e-vapor device (0006), also teaches a dual heating element 10” with a heating element arrangement wherein two planar heating elements 10 (two sides) stacked up on top of one another (FIG. 3A shows the two sides are parallel) to place a substantially planar disc shaped porous substrate (the substrate (400) is substantially disc shaped and have a diameter of between 5.0 mm and 24 mm, (0085 and FIG. 5A)), to be heated between the two heating elements 10, the dual heating element 10" may uniformly heat both sides of the porous substrate to create a high efficiency vapor production (0070). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the folding of planar interconnected loops of the two sides (1022) of FIG. 27 of 
Further, making the two sides of the heater planar to conform to a planar wick is considered within ordinary skilled person in the art as change in shape is found to be a matter of choice obvious for a person of ordinary skill in the art (MPEP 2144.04.IV.B).
 Regarding claim 25, DePiano in view of Holtz teaches the folded heater of claim 24, wherein the first plurality of U-shaped segments and the second plurality of U-shaped segments are on different planes on each side of the longitudinal axis 1020, (FIG. 28)).
DePiano does not explicitly teach that each of the first plurality of U-shaped portions is in a different plane. 
However, it would have been an obvious matter of design choice to stagger each of the first plurality of U-shaped portions to be in a different plane, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976). 
Regarding claim 26, DePiano in view of Holtz in further view of Counts teaches the folded heater of claim 24, wherein each of the second plurality of portions is in a first plane and each of the third plurality of portions is in a second plane, the first plane being different from the second plane, and the first plane and the second plane being perpendicular to each of the first plurality of U-shaped portions (the third plurality of u-shaped segments are oriented traversing the longitudinal axis 1061 extending in a perpendicular second plane to the plane of the second plurality of portions are disposed (along each side of the longitudinal axis), (FIG. 28)). 
Claims 4, 8 – 9, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DePiano in view of Holtz in further view of Counts modified by Liu (US 2015/0305408 A1), here in after called Liu. 
Regarding claim 4, DePiano in view of Holtz in further view of Counts teaches the folded heater of claim 3. But,
DePiano in view of Holtz in further view of Counts is silent about the folded portion has a width ranging from 0.5 mm to 2.0 mm.
However, Liu that teaches an electronic cigarette which can effectively increase the amount of smoke (0002), also teaches the diameter of the heating wire, which equivalent to the width of the sides of the heater of DePiano, ranges from 0.08 mm to 0.13 mm (0004). Here the width of the folded portion is at least twice the diameter of the wire which teaches the width of the folded portion to be in the range from 0.16 mm to 0.26 mm and the width of the folded portion is a result effective variable that depends on the width or the diameter of the wick it holds in void 1040, DePiano (0144).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the width of the folded portion to be in the range of 0.4mm to about 2.0 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 8, DePiano in view of Holtz in further view of Counts teaches the folded heater of claim 5. But,
DePiano in view of Holtz in further view of Counts is silent about a width of each of the tips ranges from 0.25 mm to 0.50 mm.
However, Liu that teaches an electronic cigarette which can effectively increase the amount of smoke (0002), also teaches the diameter of the heating wire, which equivalent to the width of the sides of the heater of DePiano, ranges from 0.08 mm to 0.13 mm (0004). The width of the tips is at least twice the diameter of the wire which teaches the width of the wire to be in the range from 0.16 mm to 0.26 mm (in the range of 0.25 mm to 0.50 mm) and the width of the sides of the heater (the diameter of the heater wire) is a result effective variable as the diameter 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the width of the sides of the heater taught by DePiano to be in the range from 0.25 mm to about 0.50 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05 II A). Regarding claim 9, DePiano in view of Holtz in further view of Liu teaches the folded heater of claim 8, wherein a width of each of the side ranges from 0.05 mm to 0.20 mm (the diameter of the heating wire, which equivalent to the width of the sides of the heater of DePiano, ranges from 0.08 mm to 0.13 mm, Liu (0004).
Regarding claim 14, DePiano in view of Holtz in further view of Counts teaches the folded heater of claim 1. But,
DePiano in view of Holtz in further view of Counts is silent about the first plurality of U- shaped segments is spaced apart from the second plurality of U-shaped segments by a distance ranging from 0.5 mm to 2.0 mm.
However, Liu that teaches an electronic cigarette which can effectively increase the amount of smoke (0002), also teaches the diameter of the heating wire, which equivalent to the width of the sides of the heater of DePiano, ranges from 0.08 mm to 0.13 mm (0004). Here the space between the first pluralities of U- shaped segments and the second plurality of U-shaped segments is at least greater than twice the diameter of the heating wire ranging from 0.16 mm to 0.62 mm and the space between the first plurality of U- shaped segments and the second plurality of U-shaped segments is a result effective variable that depends on the width or the diameter of the wick it holds in void 1040, DePiano (0144).
Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the space between the first plurality of U- shaped segments and the second plurality of U-shaped segments to be in the range of 0.5mm to about 2.0 mm, 
Regarding claim 17, DePiano in view of Holtz in further view of Counts teaches the folded heater of claim 1. But,
DePiano in view of Holtz in further view of Counts is silent about the folded heater has a thickness ranging from 0.05 mm to 0.50 mm.
However, Liu that teaches an electronic cigarette which can effectively increase the amount of smoke (0002), also teaches the diameter of the heating wire, which equivalent to the thickness of the heater of DePiano, ranges from 0.08 mm to 0.13 mm (0004). The thickness of the folded heater is at least twice the diameter of the wire which is in the range from 0.16 mm to 0.26 mm (in the range of 0.05 mm to 0.50 mm) and the thickness of the folded heater is a result effective variable as the diameter of the wire (width of sides of the heater) increases, the resistance decreases for a specific power supplied.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the width of the sides of the heater taught by DePiano to be in the range from 0.05 mm to about 0.50 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05 II A). 
Response to Arguments
Applicant's Remarks/Arguments filed on 02/16/2022 have been fully considered but they are not persuasive:
Regarding Claim Rejection under 35 U.S.C. § 103 
Applicant argues, the combination of DePiano with Holtz, “the combination proposed by the Office Action would render at least DePiano unsatisfactory for its intended purposes.”
	The examiner respectfully disagrees:  what is the intended purpose of DePiano’ s heating element?  what intended purpose would be unsatisfactory here? As best understood by 
Applicant also argues, “modifying the heating element 1008 of DePiano with that of Holtz would require a substantial reconstruction of DePiano and would destroy the principle of operation of DePiano, which is prohibited by MPEP § 2143.01(VI). For example, the heating element 1008 of DePiano would no longer form the cylindrical void 1040 for receiving the liquid transport element and the interconnected loops 1022 of DePiano would no longer be wrapped around the liquid transport element. See DePiano, Figures 27-28. Therefore, considering DePiano in its entirety, one of ordinary skill in the art would not simply modify DePiano with the dual heating element 10" of Holtz.”
	The examiner respectfully disagrees: (I) modifying the folding planar two sides of DePiano to be parallel as taught in Holtz does not require “a substantial reconstruction”. Rather, it is considered a mere change of shape within ordinary skill in the art (MPEP 2144.04.IV (B)).
 (II). As indicated in the current rejection, DePiano is not limited only to heating cylindrical liquid transports. While there is an example embodiment showing the heating elements defining cylindrical voids, DePiano is open to the heating elements conforming to any shape of the transpose elements to be heated “However, the liquid transport may define cross-sectional shapes other than rounded in other embodiments, and the actuators configured to bend the heating element may be appropriately configured to match the particular cross-sectional shape”, paragraph (0152). Thus, DePiano’ s planar heating elements can be arranger to be parallel to conform to rectangular shaped liquid transports and provide heating without destroying its principle of operation. DePiano seen in its entirety, is open to having heating elements to conform to any shape of the liquid transport to be heated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761